Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Claims pending	1-14,19 
Claims withdrawn	6-14 
Claims currently under consideration	1-5,19 


Priority
This application has a filing date of 06/16/2016 and has PRO 62/180,362 06/16/2015.

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5 and 4 plus 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al (US 5650489) in view of Mandecki (US 6387623).
Lam et al suggest throughout the document and especially document claim 1, columns 43-46,39 as well as column 37 lines 20-22, an amino terminal indexed library 
Lam et al do not teach solid-phase particles indexed with light-responsive transponders so that the primary sequence of a peptide thereupon each particle may be determined without analyzing the peptide such as recited in claims 1 and 4.
Mandecki et al teach throughout the document and especially document claims 1,7 and the figures, solid-phase particles indexed with light-responsive transponders so that the primary sequence of a peptide thereupon each particle may be determined without analyzing the peptide such as recited in claims 1 and 4.
prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize solid support particles with light-responsive transponders per Mandecki for indexing a library according to Lam et al.
One of ordinary skill in the art would have been motivated to utilize solid support particles with light-responsive transponders per Mandecki for indexing a library according to Lam et al for the benefits including characterizing active peptides without additional steps such as Edman degradation (as in Lam et al alone) as well as providing for more versatile synthetic chemistry, advantages noted by Mandecki in column 1 line 41 to column 2 line 9.
One of ordinary skill in the art would have had a reasonable expectation of success in applying the light responsive transponders of Mandecki toward library indexing in Lam et al since Mandecki does precisely this as example 1.
***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments.

Response to Arguments & Declaration
The remarks accompanying the current 11/19/2020 response now fully entered argue: (1) the present invention constitutes surprising results; and (2) not all elements are taught.

As largely outlined in the advisory action mailed 12/2/2020: more particularly concerning (1) pages 5-8 of the 11/19/2020 remarks assert: (i) the XXXW library of Lam et al (illustrated in figure 1; also discussed in column 10 lines 16-24; and examples 6-7 of columns 33-35) only has the purpose of comparison with older technology and nothing in Mandecki nor Lam et al suggests trimer or tetramers as being binding-effective; and concerning (2), (ii)  Lam et al column 37 lines 20-22, column 39 and columns 43-46 disclose synthesis of pentamers and hexamers respectively, rather than trimers or tetramers as presently claimed which are likewise not taught by Lam et al’s claim 1;(iii) Lam et al nor Mandecki teach indexing trimer or tetramer libraries, the remarks alleging the Mandecki patent discloses a working example 12-mer where positions 6 and 7 can be any of A, R, D, G or S; and finally (iv) the examiner has mis-read claim 5 which is drawn to libraries composed of only Arg, His, lie, Lys, Phe, Trp, Tyr and Val plus two unrecited amino acids as opposed to nineteen amino acids such as disclosed in Lam et al.
In reference to assertion (i), first it bears mentioning the canonical RGD tripeptide motif has been well known in the art since at least 1987 to bind integrins so it is not clear that tripeptides and tetrapeptides being binding-effective may even be deemed surprising (among hundreds of references, as evidence thereof cf Pierschbacher et al 1987 JBC 262:17294-8 included with this action). Second, even assuming arguendo that tripeptide binding was indeed unexpected, the XXXW library of Lam et al meets all the structural limitations of that presently claimed and Applicant hast not argued In re Wiseman, 596 F.2d 1019 at 1022, 201 USPQ 658 at 661 (CCPA 1979).
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., binding-effective trimers or tetramers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding assertion (ii), in preparing the pentamers and hexamer libraries in the cited other sections by split and pool synthesis, Lam et al inherently prepare trimer and tetramers as intermediates
And to clarify the passage at column 37 lines 20-22 which describe figure 5 was cited as suggesting the limitations of present claims 2 and 3 rather than trimers or tetramers.
Regarding assertion (iii), in response to applicant's arguments against each references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, indexed tetramer and trimer libraries are combined with the Mandecki patent for indexing.
In contrast with the remarks the examiner finds no such working example of a 12-mer where positions 6 and 7 can be any of A, R, D, G or S in US 6387623 (the Mandecki patent).
Regarding assertion (iv), the examiner submits as interpreted in MPEP 2111.03 (I), the courts have held the transitional term "including", is synonymous with "comprising" which is open-ended and does NOT exclude additional, unrecited elements. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Likewise here, claim 5 is drawn to a library including Arg, His, lie, Lys, Phe, Trp, Tyr and Val but is open to additional amino acids as well, that is such as the other eleven common alpha amino acids employed by Lam et al for example in column 39 line 22.
---
The declaration under 37 CFR 1.132 filed 11/19/2020 is insufficient to overcome the rejection of claims 1-5,19  based upon Lam et al (US 5650489) in view of Mandecki (US 6387623) under 35 USC 103 as set forth in the last Office action because it refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
Additionally the declaration is insufficient because in accordance with MPEP 716.02(c)(III), while factual evidence is preferable to opinion testimony, such testimony In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962). Although a declarant’s opinion on the ultimate legal issue is not evidence in a case, "some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him.".In re Lindell, 385 F.2d 453 at 456, 155 USPQ 521 (CCPA 1967) at 524
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).
Here, while section 5 of the declaration is not entitled any weight, the underlying basis set forth in sections 3-4 constitute an opinion lacking factual support by inventor Mandecki that short peptides like trimer and tetramers very rarely provide useful binding entitites. 
Against this grain, it is noted Mr. Mandecki has a conflicting interest in the present application being granted and as mentioned supra, RGD trimer and tetramers constitute a integrin binding peptides that have been known in the art for over three decades, factually evidenced by the peer reviewed journal article by Pierschbacher et al in 1987 JBC 262:17294-8 amongst hundreds of similar publications. 
As such, when all of 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639